Stacy, J.
We fully concur with his Honor below that, upon the evidence J. J. Matthis is not entitled to recover of the defendant Marsh-burn, and further, that the complaint fails to allege facts sufficient to constitute a valid cause of action.
*135It will be observed tbat J. F. Faison, tbe owner of tbe land,-is not insisting or demanding tbat tbe defendant comply witb bis bid. No deed bas been tendered, and be expressly states tbat be is not asking for any relief in tbis action. Tbe broker is seeking to recover bis commissions out of tbe prospective purchaser without any sale having been consummated. His agreement was witb Faison, tbe owner .of tbe land, not witb tbe defendant. Tbe case in many respects is not unlike Aycoch v. Bogue, ante, 105, except there tbe broker sued tbe owner and here be bas brought suit against tbe bidder, who never became a purchaser.
Upon tbe record, and as now presented, we are of opinion tbat the judgment of nonsuit must be sustained.
Affirmed.